IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN WALTON,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4987

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed January 20, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Eric J. Friday, of Fletcher & Phillips, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied. Petitioner fails to show that the

circuit court acting in its appellate capacity violated due process or that it applied the

incorrect law in affirming petitioner’s conviction. See Haines City Cmty. Dev. v.

Heggs, 658 So. 2d 523, 530 (Fla.1995).

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.